 



Exhibit 10.6
COUNTRYWIDE FINANCIAL CORPORATION
2006 Equity Incentive Plan
Performance-Based
Restricted Stock Unit Award Agreement
     The Participant specified below has been granted these Restricted Stock
Units (“RSUs”) by Countrywide Financial Corporation, a Delaware corporation (the
“Company”) under the terms of the Countrywide Financial Corporation 2006 Equity
Incentive Plan (the “Plan”). The RSUs shall be subject to the following terms
and conditions set forth herein as well as the terms of the Plan (the “RSU
Terms”).
     Section 1. Award. In accordance with the Plan, the Company hereby grants to
the Participant these RSUs where each unit represents the right to receive one
share of Common Stock in the future. These RSUs are in all respects limited and
conditioned as provided herein. Except where the context clearly implies to the
contrary, any capitalized terms in this award shall have the meaning ascribed to
them in the Plan.
     Section 2. Terms of Award. The following words and phrases relating to the
grant of the RSUs shall have the following meanings:
          (a) The “Participant” is the individual recipient of the RSU Award on
the specified Grant Date.
          (b) The “Grant Date” is [                    ].
          (c) The number of “Units” is the number of Units awarded to the
Participant on the Grant Date as reflected in the corporate records set forth on
the RSU Statement (the “Statement”) linked electronically hereto.
          (d) The “Delivery Date” shall be the end of the Restricted Period,
with respect to the applicable Units.
     Section 3. Restricted Period. This Agreement along with the Statement
evidences the Company’s grant to the Participant as of the Grant Date, on the
terms and conditions described in this Agreement and in the Plan, RSUs, as well
as the right of the Participant to become entitled to receive Stock with respect
to that portion of the Units no longer covered by a Restricted Period. Subject
to the limitations of the RSU Terms, the “Restricted Period” for each
installment of Units (“Installment”) shall begin on the Grant Date and end when
the Earnings Per Share (“EPS”) goals of the Company have been attained pursuant
to the following schedule (but only if the Participant has not had a Termination
of Service before the end of the Restricted Period):

 



--------------------------------------------------------------------------------



 



          Installment   End of Restricted Period*   Cumulative EPS Goals
[___]%
  [Insert Date]   $[XX.XX] (EPS for [Insert year] only)
[___]%
  [Insert Date]   $[XX.XX] (EPS for [Insert year] only)
[___]%
  [Insert Date]   $[XX.XX] (EPS for [Insert year] only)
Remaining restricted Units
  [Insert Date]   $[XX.XX] (EPS for [Insert year] only)

          (a) Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period shall cease immediately upon the earliest of the following
events to occur, whether or not the cumulative EPS Goals have been met: (i) a
Change in Control that occurs on or before the Participant’s Termination of
Service; or (ii) the Participant’s Termination of Service as a result of the
Participant’s Death, Disability or Retirement.
          (b) In the event the Participant’s Termination of Service other than
due to Death, Disability or Retirement occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all rights, title and
interest in and to that portion of Units which have not vested as of the
Participant’s Termination of Service date.
     Section 4. Settlement of Units. As soon as administratively practicable
following the end of a Restricted Period or upon immediate vesting as described
in Section 3, the Company shall deliver to the Participant one share of the
Company’s Stock free and clear of any restrictions in settlement of each of the
unrestricted Units.
     Notwithstanding the foregoing provisions of Sections 3 or 4, in the event
that the settlement of the Units (or the payment of any dividend equivalents
pursuant to Section 9, below) would generate taxable income to the Participant
that would not be deductible to the Company due to the application of the
limitations of Code section 162(m), such delivery shall be deferred until the
earlier of (i) such time as Company reasonably anticipates that the limitations
of Code section 162(m) on the Company’s deduction for amounts paid to the
Participant no longer apply or (ii) January 15th of the year following the year
in which the Participant’s Termination of Service occurs.
     Section 5. Withholding. All deliveries of Units pursuant to this Agreement
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
or Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the Delivery Date of any certificate or
certificates for Stock under this Agreement. At the election of the Participant,
subject to the rules and limitations as may be established by the Committee,
such withholding obligations may be satisfied through the surrender of shares of
Common Stock which the Participant already owns, or to which Participant is
otherwise entitled under the Plan.
 

*   Provided Cumulative EPS Goals are achieved.

2



--------------------------------------------------------------------------------



 



     Section 6. Rights of the Participant. The Participant shall not be, or
deemed to be, for any purpose, the owner of any Covered Shares subject to any
RSUs.
     Section 7. Heirs and Successors. The RSU Terms shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been settled or distributed, respectively, at the time
of the Participant’s Death, such rights shall be settled and payable to the
Designated Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee on the form
found in HRCentral, or such other form as the Committee may require. The
designation of beneficiary form may be amended or revoked from time to time by
the Participant. If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been payable to the Participant and shall be payable to the legal
representative of the estate of the Participant. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been payable to the Participant and
shall be payable to the legal representative of the estate of the Participant.
If a deceased Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the settlement of
Designated Beneficiary’s rights under this Agreement, then any rights that would
have been payable to the Designated Beneficiary shall be payable to the legal
representative of the estate of the Designated Beneficiary.
     Section 8. Non-Transferability of RSU. During the Restricted Period, the
Participant shall not sell, assign, transfer, pledge, hypothecate, mortgage,
encumber or dispose of any Units awarded under this Agreement.
     Section 9. Dividend Equivalents. Subject to the application of Section 4,
the Participant shall be entitled to receive a payment of additional Units equal
in value to any cash dividends and property distributions paid with respect to
the RSUs (other than dividends or distributions of securities of the Company
which may be issued with respect to its shares by virtue of any stock split,
combination, stock dividend or recapitalization – to the extent covered in
Section 2.3(d) of the Plan) that become payable during the Restricted Period
(“Dividend Equivalents”); provided, however, that no Dividend Equivalents shall
be payable to or for the benefit of the Participant with respect to record dates
for such dividends or distributions occurring prior to the Grant Date, or with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited the Units.
Dividend Equivalents shall be paid at such times as the Committee shall
determine in its discretion and shall be subject to the same restrictions
applicable to the underlying Units.
     Section 10. No Voting Rights. The Participant shall not be a shareholder of
record with respect to the Units during the Restricted Period and shall have no
voting rights with respect to the Units during the Restricted Period.

3



--------------------------------------------------------------------------------



 



     Section 11. Securities Laws. The Participant acknowledges that certain
restrictions under state or federal securities laws may apply with respect to
the Units granted pursuant to this Award, even after they have been delivered as
shares to the Participant. Specifically, Participant acknowledges that, to the
extent he or she is an “affiliate” of the Company (as that term is defined by
the Securities Act of 1933), the Units granted pursuant to this Award are
subject to certain trading restrictions under applicable securities laws
(including particularly the Securities and Exchange Commission’s Rule 144).
Participant hereby agrees to execute such documents and take such actions as the
Company may reasonably require with respect to state and federal securities laws
and any restrictions on the resale of such shares which may pertain under such
laws.
     Section 12. Administration. The authority to manage and control the
operation and administration of the RSU Terms and the Plan shall be vested in
the Committee, and the Committee shall have all powers with respect to the RSU
Terms as it has with respect to the Plan. Any interpretation of the RSU Terms or
the Plan by the Committee and any decision made by it with respect to the RSU
Terms or the Plan are final and binding on all persons.
     Section 13. Plan Governs. Notwithstanding anything in the RSU Terms to the
contrary, the RSU Terms shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and the RSU Terms are subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan. Notwithstanding anything in the RSU Terms to the contrary, in the event of
any discrepancies between the corporate records and the Statement, the corporate
records shall control.
     Section 14. Not An Employment Contract. The RSUs will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.
     Section 15. Amendment. The RSU Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
     Section 16. Section 409A Amendment. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code
Section 409A. Participant’s acceptance of this Award constitutes acknowledgement
and consent to such rights of the Committee.
     Section 17. Statement and Modifications. The RSU granted to the Participant
under the RSU Terms set forth in this Agreement shall be set forth on the
Statement. The Participant hereby acknowledges and agrees that the Statement may
be revised from time to time by the Company to reflect additional grants of
RSUs, exercises of RSUs and any permitted modifications to the Plan and RSUs
granted thereunder. Unless the Participant provides written notice to the
Company’s RSU Administrator within thirty (30) days of receipt of the Statement
at

4



--------------------------------------------------------------------------------



 



the principal office of the Company in Calabasas, California, or such other
addresses as may be communicated to the Participant, the Statement (including
any revisions incorporated therein) shall be binding on the Participant, without
further notice to or acknowledgement by the Participant. If no notice is
received from the Participant within the thirty (30) day period, then the
Participant shall be deemed to have acknowledged that the Statement is binding
with respect to the information contained therein.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
its name and on its behalf, all as of the Grant Date and, by clicking the Accept
Button below, the Participant acknowledges acceptance of the terms and
conditions of this Agreement.
COUNTRYWIDE FINANCIAL CORPORATION

         
By:
                 
Its:
                 

Yes, I do accept
(Click here to view grant information. Use your HRCentral password to log in)
No, I do not accept
(Click here to reject and void the grant)

5